2015 UT App 38
_________________________________________________________

               THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF E.P.E., A PERSON
                 UNDER EIGHTEEN YEARS OF AGE.


                              T.E.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20140809-CA
                     Filed February 20, 2015

       Third District Juvenile Court, Salt Lake Department
                  The Honorable Mark W. May
                           No. 1103009

  Jere Reneer and Ron W. Haycock Jr., Attorneys for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1    T.E. (Father) appeals the juvenile court’s order adjudicating
him as having neglected E.P.E. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
                            In re E.P.E.


has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
and internal quotation marks omitted). Because of the factually
intense nature of the juvenile court’s decisions, its decision should
be afforded a high degree of deference. See id. Thus, we “review the
juvenile court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Father asserts that the juvenile court erred by determining
that he medically neglected E.P.E. However, the juvenile court
determined that E.P.E was neglected because she lacked proper
parental care by reason of Father’s faults or habits. See Utah Code
Ann. § 78A-6-105(27)(a)(ii)(LexisNexis Supp. 2014).1

¶4     The record supports the juvenile court’s determination that
E.P.E. was neglected as she lacked proper parental care by reason
of Father’s faults or habits. Father admitted allegations in the
petition establishing that he knew that E.P.E. had been struck with
a belt, whereby she sustained significant bruising and injuries.
Based on the admissions, the juvenile court determined that E.P.E.
suffered significant non-accidental bruising and mistreatment.
Father did not seek medical treatment for E.P.E.’s injuries until


1. The juvenile court’s adjudication order appears to contain a
typographical error in its second conclusion of law. The juvenile
court cites to the third statutory definition of neglect, which
includes medical neglect. See Utah Code Ann. § 78A-6-
105(27)(a)(iii) (LexisNexis Supp. 2014). However, the statutory
language relied upon by the court in its second conclusion of law
refers to Utah Code section 78A-6-105(27)(a)(ii).




20140809-CA                      2                 2015 UT App 38
                            In re E.P.E.


approximately six weeks after the assault. The juvenile court
determined that Father did not provide proper parental care
because he failed to timely seek medical attention for E.P.E.’s
extensive injuries. Because “a foundation for the court’s decision
exists in the evidence,” we affirm the juvenile court’s determination
that Father neglected E.P.E. See In re B.R., 2007 UT 82, ¶ 12.2




2. We note that although the conclusion that Father neglected
E.P.E. is properly supported by the record, the juvenile court’s
adjudication order could have more thoroughly detailed the court’s
reasons for reaching its conclusion that Father neglected E.P.E.




20140809-CA                      3                 2015 UT App 38